 



Exhibit 10.2

SERVICE AGREEMENT

This SERVICE AGREEMENT (the “Agreement”) is made as of this 27th day of August,
2004, by and between Anthony Taylor, an individual having an address at
Mintflower Place, 8 Par-La-Ville Road, P.O. Box HM 2079, Pembroke HM HX Bermuda
(the “Executive”) and Montpelier Re Holdings Ltd., whose registered office is
located at Clarendon House, 2 Church Street, Hamilton, Bermuda (collectively,
the “Company”).

W I T N E S S E T H:

WHEREAS, pursuant to a certain Service Agreement, dated as of December 12, 2001
between the Company and the Executive, the Executive has served as Chief
Executive Officer (“CEO”) of the Company and Chief Underwriting Officer of the
Company and of its affiliate, Montpelier Reinsurance Ltd. (“MRL”), since
January 1, 2002; and

Whereas, at the request of the Board of Directors of the Company (“Board”), the
Executive has also served as President of the Company and of MRL; and

Whereas, the Executive was replaced as Chief Underwriting Officer and named as
Chairman of the Board at a meeting of the Board held February 27, 2004, and has
served in that capacity since; and

WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue employment under the terms and conditions of this
Agreement;

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1. Employment. The Company hereby shall continue to employ the Executive, and
the Executive hereby accepts the continuation of employment, as the President
and CEO of the Company and as Chairman of the Board, under the terms and subject
to the conditions set forth herein.

2. Term. Subject to paragraph 7, the Executive shall be employed hereunder for
the period commencing January 1, 2005, which shall be the effective date
(“Effective Date”) of this Agreement, and ending December 31, 2007 (the “Term”).

3. Duties.

(a) During the Term, the Executive shall have all responsibilities commensurate
with the positions of President, CEO and Chairman of the Board. The Executive
shall perform such duties and exercise such powers in relation to the business
of the Company, or of any Group Company, as may from time to time be assigned to
or vested in him by the Board and shall give to the Board such information
regarding the affairs of the Company, and of any Group Company, as it shall
require and at all times in all respects conform to and comply with the
reasonable directions and regulations made by the Board. The Executive shall
perform such services for any Group Company, including but not limited to
Montpelier Reinsurance Ltd., (without further remuneration except as otherwise
agreed), and shall accept such offices in any such Group Companies as the Board
may require. The Executive shall well and faithfully serve the

- 2 -



--------------------------------------------------------------------------------



 



Company and the Group Companies, and shall use his best endeavors to promote,
develop and extend their businesses and interests, giving at all times the full
benefit of his knowledge, expertise, technical skill and ingenuity. All other
senior officers and executives of the Company shall report to the Executive. For
purposes of this Agreement, “Group Company” shall mean and include any company
which is from time to time a holding company (as defined by Section 86 of the
Companies Act 1981 (the “Companies Act”), but irrespective of whether it is a
Bermuda Company or an overseas company) of the Company, a subsidiary company (as
so defined) of the Company, a subsidiary company (as so defined) of a holding
company (as so defined) of the Company or in which the Company owns at least 50%
of the issued share capital.

(b) The Executive agrees that he will devote substantially all of his time and
attention to the affairs of the Company and the Group Companies and that he will
not engage, directly or indirectly, in any other business or occupation during
the Term. Executive may (i) serve on corporate, civic or charitable boards or
committees and otherwise engage in charitable and civic activities, and
(ii) engage in personal investment activities on behalf of himself or his
family, provided that Executive continues to devote substantially all of his
time and attention to the affairs of the Company and the Group Companies.

(c) The Company reserves the right to require the Executive not to attend work
and/or not to undertake all or any of his duties hereunder during a period of up
to twelve (12) months immediately preceding the termination of his employment,
provided always that the Company shall continue to pay the Executive’s Base
Salary and contractual benefits for such period. This

- 3 -



--------------------------------------------------------------------------------



 



paragraph 3(c) shall not affect the general right of the Company to suspend the
Executive for Cause (as defined in paragraph 7(c), below).

4. Compensation and Related Matters. As full compensation for the Executive’s
performance of his duties and responsibilities hereunder during the Term, the
Company shall pay the Executive the compensation and provide the benefits set
forth below and in paragraph 5 of this Agreement:

(a) Base Salary. During the Term of this Agreement, the Company shall pay the
Executive an annual salary (the “Base Salary”) of nine hundred thousand dollars
($900,000) (U.S.), less applicable withholding and other deductions, payable
monthly in arrears on the day appointed by the Board for the payment of salaries
or pro rata if Executive is employed for less than a full month. The
Compensation and Nominating Committee of the Board (the “Compensation
Committee”), subject to ratification of the Board, may, in its sole discretion,
increase or decrease the Base Salary at any time during the Term; provided,
however, that in no event shall the Executive’s Base Salary be decreased at any
time during the Term below the rate of $900,000 (U.S.) per annum. The Base
Salary shall be inclusive of any director’s fees or other fees or remuneration
payable to the Executive by the Company or any Group Company (including
remuneration paid under any service agreement with Montpelier Marketing Services
(UK) Limited) and, accordingly, either the Executive shall pay over or cause to
be paid over to the Company all such fees or remuneration paid or payable to him
or his Base Salary shall be reduced by the amount of such fees or remuneration.

- 4 -



--------------------------------------------------------------------------------



 



(b) Bonuses. The Executive shall be entitled to participate in the Company’s
annual bonus plan with a target bonus equal to 50% of his Base Salary (the
“Target Bonus”). If the Company’s annual bonus plan is terminated, during the
term of this Agreement Executive shall remain entitled to an annual bonus on the
same terms and conditions as were contained in the Company’s annual bonus plan
with a target bonus equal to the Target Bonus.

(c) Long-Term Incentive Plan. Executive shall be entitled to participate in the
Montpelier Long-Term Incentive Plan (“LTIP”), as in effect from time-to-time, or
shall be entitled to comparable long-term incentives outside of the LTIP, if the
LTIP is terminated and the Company does not adopt any comparable replacement
plan. Each year during the Term, subject to the continued satisfactory
fulfillment of all of the Executive’s duties as Chairman of the Board and CEO
under this Agreement, Executive shall receive a grant of performance shares
under the LTIP (“Performance Shares”) (or the economic equivalent thereof
outside of the LTIP) with a target value of not less than $3 million (U.S.) and
a performance cycle of not more than three (3) years.

(d) Benefits. The Executive shall be eligible to receive the benefits that the
Company generally makes available to its executives (as the same may be revised
from time to time), including but not limited to, the Company’s retirement,
savings, medical, dental, life insurance and deferred compensation plans.

(e) Paid Holiday. In addition to the usual public holidays, the Executive shall
be entitled to receive twenty-five (25) paid days holiday each year. The
Executive may schedule the holiday days as he elects, subject to the reasonable
disapproval of the Board. Any entitlement to holiday

- 5 -



--------------------------------------------------------------------------------



 



remaining at the end of a year may be carried to the next succeeding year but no
further. Entitlement to holiday (and on termination, holiday pay in lieu of
holiday) accrues pro rata throughout each year, provided that fractions of days
shall be disregarded in calculating entitlement to vacation or payment in lieu
thereof.

(f) Currency. Executive’s Base Salary, annual bonuses, cash settlement, if any,
of Performance Shares under the LTIP (or their equivalent) and any other cash
remuneration or reimbursement payable by the Company to the Executive shall be
denominated in U.S. dollars. All such payments and reimbursements, whether fixed
(e.g., Base Salary,) or variable (annual bonuses, LTIPs, etc.) shall be paid in
U.S. dollars, unless Executive consents, in writing, to use of another currency.

5. Reimbursement. The Executive shall be reimbursed for all documented business
related expenses. The Executive shall be entitled to be reimbursed for
first-class air fare and the expenses of appropriate hotel accommodations for
business travel, consistent with past practice. Executive shall be reimbursed
for the cost of first-class air fare for personal travel between Bermuda and the
United Kingdom for the Executive and his spouse consistent with prior practice.
All amounts payable under this paragraph 5 shall be subject to Executive’s
presentment to the Company of appropriate documentation. Executive may not
travel by motor scooter (or similar transport) and, when in Bermuda, shall
travel by car or taxi service at Company expense.

- 6 -



--------------------------------------------------------------------------------



 



6. Confidentiality

(a) The Executive shall not, either during the continuance of his employment
hereunder (otherwise than in the proper performance of his duties hereunder) or
at any time after the termination thereof, divulge to any person whomsoever and
shall use his reasonable endeavors to prevent the publication or disclosure of
any trade secret or other confidential information concerning the business,
finances, accounts, dealings, transactions or affairs of the Company or any
Group Company or of any of their respective clients entrusted to him or arising
or coming to his knowledge during the course of his employment hereunder or
otherwise; provided that the foregoing shall not prevent or limit the Executive
from complying with any applicable law or with the directive of any court or
administrative body or agency having the legal authority to .compel testimony
from or the production of documents by the Executive. The provisions of this
paragraph 6(a) shall not apply to any information which is or becomes publicly
known other than as a result of Executive’s breach of this agreement.

(b) The Executive shall upon the termination of his employment hereunder
immediately deliver up to the Company all fee schedules, lists of clients,
correspondence and other documents, papers and property belonging to the Company
or any Group Company or related to any of the matters referred to in paragraph
(a) above which may have been prepared by him or have come into his possession
in the course of his employment hereunder and shall not retain any copies
thereof.

- 7 -



--------------------------------------------------------------------------------



 



7. Termination. The Executive’s employment shall terminate upon:

(a) the Executive’s death; or

(b) the Executive being unable to perform his duties and responsibilities
hereunder due to his disability (as defined below). For purposes of this
Agreement, the term “disability” shall mean that the Executive has been unable
to perform the duties and responsibilities required of him hereunder due to a
physical and/or mental disability for a period of six (6) consecutive months or
for more than one hundred eighty (180) working days, whether or not consecutive,
during any twelve (12) month period; provided that any such periods may be
extended at the sole discretion of the Board. During such period of disability,
the Executive shall continue to receive the Base Salary (less any Company-paid
benefits that he receives, such as short term disability or workers
compensation, during such period); or

(c) the termination of the Executive’s employment by the Company for “Cause”.
For purposes of this Agreement, “Cause” shall mean: (i) conviction of an offense
(other than a road traffic offense or other non-material offense not subject to
a custodial sentence; or (ii) willful gross negligence or willful gross
misconduct by the Executive in connection with his employment with the Company
or a Group Company which causes or is likely to cause material loss or damage to
the Company or such Group Company; or

(d) the resignation of the Executive for “Good Reason”. For purposes of this
Agreement “Good Reason” shall mean: (i) a decrease in the Executive’s Base
Salary (except as authorized under paragraph 4 (a)) or any material decrease in
bonus opportunity; (ii) a material diminution

- 8 -



--------------------------------------------------------------------------------



 



in the authority, duties or responsibilities of Executive’s position with the
result that the Executive makes a determination in good faith that he cannot
continue to carry out his job in substantially the same manner as it was
intended to be carried out immediately before such diminution; (iii) a
relocation of the Company’s executive offices from Bermuda without the
Executive’s consent as long as the Executive is CEO of the Company; and (iv) a
material breach by the Company of the terms of this Agreement or of any award
under the LTIP; provided that Executive shall have provided written notice to
the Company (attention of at least two members of the Board other than the
Executive), setting forth the alleged Good Reason within 120 days of the event,
and the breach shall not have been cured within thirty (30) days of receipt of
the notice.

(e) the termination of the Executive’s employment by the Company without cause;
or

(f) the resignation of the Executive without Good Reason.

8. Termination Payments and Benefits.

(a) If the Executive’s employment is terminated by: (i) reason of the
Executive’s death or disability, (ii) the Company for Cause pursuant to
paragraph 7(c) or (iii) the Executive without Good Reason pursuant to paragraph
7(f), then in full satisfaction of the Company’s obligations under this
Agreement, the Executive, his beneficiaries or estate, as appropriate, shall be
entitled to receive (A) the Base Salary provided for herein up to and including
the effective date of termination, prorated on a daily basis; (B) payment for
any accrued, but unused paid holiday as

- 9 -



--------------------------------------------------------------------------------



 



of the effective date of termination; and (C) any reimbursements to which he may
be entitled under paragraph 5 of this Agreement.

(b) If the Executive’s employment is terminated by: (i) the Company without
Cause pursuant to paragraph 7(e), or (ii) the Executive for Good Reason pursuant
to paragraph 7(d), then in full satisfaction of the Company’s obligations under
this Agreement, the Executive, his beneficiaries or estate, as appropriate,
shall be entitled to receive: (A) an amount equal to the Base Salary, bonuses
and any Performance Shares or other LTIP Awards earned but not previously paid
through the date of termination; (B) payment for any accrued but unused paid
holiday as of the effective date of termination; (C) any reimbursements to which
the Executive may be entitled under paragraph 5 of this Agreement; (D) an amount
equal to the sum of the Base Salary then in effect and the annual Target Bonus
for the year during which the termination occurs, multiplied by the greater of
(I) two (2), or (II) the remaining number of years and fractions thereof (with
each full and partial month counting as one-twelfth (1/12th) of a year) in the
Term; (E) medical benefit continuation under the Company’s medical plan for a
period of three (3) years following the termination of the Executive’s
employment at the Company’s expense and thereafter at the Executive’s expense;
(F) the accelerated vesting (to 100% vested) of unvested stock options, Stock
Appreciation Rights (“SARs”) and Restricted Share Units (“RSUs”), if any,
awarded to Executive under the LTIP or otherwise; and (G) pro rata payment with
respect to any outstanding Performance Shares previously awarded to the
Executive, with performance measured at the end of the year in which the
termination occurs and with the valuation of such Performance Shares (if paid in
cash) based on the average of the last ten (10) trading days of the year in
which the termination occurs. In addition, the Executive shall be entitled to
Group A Benefits under the

- 10 -



--------------------------------------------------------------------------------



 



Montpelier Re Holdings Severance Plan (“Severance Plan”), if such Severance Plan
has been adopted and is then in effect; provided, however, that such Group A
Benefits shall be applied against and shall reduce the benefits payable under
this paragraph 8(b). In addition, if the Executive’s employment is terminated in
any of the circumstances covered by this paragraph 8(b), then notwithstanding
any provision in any Company stock option held by the Executive to the contrary,
the Executive shall be entitled to exercise any Company stock options during the
two (2) year period beginning on his date of termination (but not beyond the
expiration date of the option). Payment of benefits upon termination under
clauses (D), (E), (F), and (G) of this paragraph 8(b) are subject to and
conditioned upon the Executive’s execution of a Separation Agreement and General
Release within the meaning of the Severance Plan.

9. Non-Renewal of Agreement. If this Agreement is not renewed at the end of the
Term, but the Executive remains an active member of the Board (Chairman, if
requested by the Board) then such service as a Board member shall be considered
continued employment for purposes of determining the vesting of stock options,
SARs, RSUs and Performance Shares, and the Executive shall remain entitled to
continuing health coverage for himself and his spouse at the Company’s expense.
If this Agreement is not renewed at the end of the Term and the Executive is
removed from the Board (other than for Cause), or if following the end of the
Term the Executive is removed from the Board (other than for Cause) or is not
reelected to the Board (despite his willingness to remain an active member of
the Board), then (i) the Executive’s unvested stock options, SARs, RSUs and
Performance Shares shall become 100% vested, (ii) Executive shall have two (2)
years following his last day as a member of the Board (but not beyond the
expiration date of the option) in which to exercise any outstanding stock
options

- 11 -



--------------------------------------------------------------------------------



 



(notwithstanding any provision of the stock options to the contrary) and (iii)
Executive shall be entitled to pro rata payment with respect to outstanding
Performance Shares previously awarded to the Executive with performance measured
at the end of the year in which his service as a member of the Board ends and
with the valuation of such Performance Shares (if paid in cash) based on the
average of the last ten (10) trading days of such year.

10. Non-Competition.

(a) During the Term, the Executive shall not without the consent of the Board
directly or indirectly engage in any other business or be concerned or
interested in any other business of a similar nature to or which would or might
compete with the business for the time being carried on by the Company or any
Group Company save that he may (but without prejudice to paragraph 3) be
interested as a holder or beneficial owner of not more than 5% of any class of
stock, shares or debentures in any company (other than the Company, in which
case, such limit shall not apply) whose stock, shares or debentures are listed
or dealt in on an appointed stock exchange (as defined in the Companies Act).

(b) Since the Executive has obtained in the course of his employment prior to
the date hereof and is likely to obtain in the course of his employment
hereunder knowledge of the trade secrets and also other confidential information
in regard to the business of the Company and of any Group Company with which he
becomes associated, the Executive hereby agrees with the Company that in
addition to the restrictions contained in paragraph (a) above, he will not in
Bermuda, the United Kingdom or the European Economic Community:

- 12 -



--------------------------------------------------------------------------------



 



     (i) During the period of 12 months following the termination of his
employment hereunder (howsoever caused) either on his own account or for any
other person, firm or company directly or indirectly be engaged in or concerned
with any business or undertaking which is engaged in or carries on in Bermuda,
the United Kingdom or the European Economic Community any insurance business
which competes or seeks to compete with the business carried on by the Company
or any other Group Company at the date of termination.

     (ii) During the period of 12 months following the termination aforesaid
either on his own account or for any other person, firm or company directly or
indirectly solicit, interfere with or endeavor to entice away from the Company
or any Group Company the custom of any person, firm or company who at the date
of termination aforesaid or who in the period of 12 months immediately prior to
such date was a customer or client of or in the habit of dealing with the
Company or any Group Company or who at such date was to his knowledge
negotiating with the Company or any Group Company in relation to all or part of
its business.

     (iii) During the period of 12 months following the termination aforesaid
either on his own account or for any other person, firm or company solicit the
services of or endeavor to entice away from the Company or any Group Company any
director, employee or consultant of the Company or any Group Company (whether or
not such person would commit any breach of his contract of employment or
engagement by reason of leaving the service of such company) nor shall the
Executive knowingly

- 13 -



--------------------------------------------------------------------------------



 



     employ or aid or assist in or procure the employment by any other person,
fir or company of any such person.

(c) While the restrictions aforesaid are considered by the Parties to be
reasonable in all the circumstances, it is agreed that if any of such
restrictions shall, taken together, be adjudged to go beyond what is reasonable
in all the circumstances for the protection of the legitimate interests of the
Company or any Group Company but would be adjudged reasonable if part of the
wording thereof were deleted or modified the said restrictions shall apply with
such words deleted or modified.

(d) The Executive hereby agrees that he will at the request and at the cost of
the Company enter into a direct agreement or undertaking with any Group Company
whereby he will accept restrictions and provisions corresponding to the
restrictions and provisions herein contained (or such of them as may be
appropriate in the circumstances) in relation to such services and such area and
for such period as such company or companies may reasonably require for the
protection of its or their legitimate interests provided that he terms of such
restrictions and provisions will not be more onerous than the restrictions and
provisions of this Agreement.

11. Successors. The Executive’s performance hereunder is personal to the
Executive and shall not be assignable by the Executive. The Company may at any
time and from time to time delegate its power and authority under this Agreement
to any Group Company and such delegation (or the revocation thereof) shall be
effective upon the Company’s giving written notice of the same to the Executive.
The Company may assign this Agreement to any Group Company or to any successor
to all or substantially all of the business and/or assets of the

- 14 -



--------------------------------------------------------------------------------



 



Company, whether directly or indirectly, by purchase, merger, consolidation,
acquisition of stock, or otherwise. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

12. Legal Expenses. The Company will pay or reimburse the Executive for all
costs and expenses (including court costs and attorney’s fees) incurred by
Executive as a result of any claim, action or proceeding arising out of, or
challenging the validity, or enforceability of, this Agreement or any provision
hereof or any benefit or award contemplated herein, but only if the Executive is
the prevailing party, in whole or in significant part, with respect to such
claim, action or proceeding. Executive will pay or reimburse the Company for all
costs and expenses (including court costs and attorney’s fees) incurred by
Company as a result of any claim, action or proceeding arising out of, or
challenging the validity, or enforceability of, this Agreement or any provision
hereof or any benefit or award contemplated herein, but only if the Company is
the prevailing party, in whole or in significant part, with respect to such
claim, action or proceeding.

13. Survival of Operative Sections. The expiration or termination of this
Agreement howsoever arising shall not operate to affect such of the provisions
hereof as are expressed or intended to remain in full force and effect
notwithstanding such termination.

14. Miscellaneous.

(a) Waiver; Amendment. The failure of a party to enforce any term, provision, or
condition of this Agreement at any time or times shall not be deemed a waiver of
that term, provision, or condition for the future, nor shall any specific waiver
of a term, provision, or condition at one

- 15 -



--------------------------------------------------------------------------------



 



time be deemed a waiver of such term, provision, or condition for any future
time or times. This Agreement may be amended or modified only by a writing
signed by both parties hereto.

(b) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of Bermuda and the parties irrevocably
submit to the non-exclusive jurisdiction of the Courts of Bermuda.

(c) Paragraph Captions. Paragraph and other captions contained in this Agreement
are for reference purposes only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.

(d) Severability. Each provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity of the remainder of
this Agreement.

(e) Integrated Agreement. This Agreement constitutes the entire understanding
and agreement between the parties hereto with respect to the subject matter
hereof, and supersedes all prior agreements, understandings, memoranda, term
sheets, conversations and negotiations. There are no agreements, understandings,
restrictions, representations or warranties between the parties other than those
set forth herein or herein provided for Notwithstanding the foregoing, nothing
in this Agreement shall reduce or diminish the Executive’s rights under any
employee benefit plan in which he is a participant or under any stock option,
SAR, RSU, Preferred Share (or similar compensatory award) granted to the
Executive by the Company (or any Group Company) before, on or after the
Effective Date.

- 16 -



--------------------------------------------------------------------------------



 



(f) Interpretation; Counterparts.

     (i) No provision of this Agreement is to be interpreted for or against any
party because that party drafted such provision.

     (ii) For purposes of this Agreement: “herein, “hereby,” “hereof”,
“hereinafter,” “herewith,” “hereafter” and “hereinafter” refer to this Agreement
in its entirety, and not to any particular paragraph.

     (iii) References to statutory provisions shall be construed as references
to those provisions as amended or re-enacted or as their application is modified
by other provisions from time to time and shall include references to any
provisions of which they are re-enactments (whether with or without
modification).

     (iv) References to the singular shall include the plural and vice versa and
references to the masculine shall include the feminine and/or neuter and vice
versa.

     (v) References to persons shall include companies, partnerships,
associations and bodies of persons, whether incorporated or unincorporated.

(g) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
instrument.

(h) Untrue Statements. The Executive shall not knowingly at any time make any
untrue statement in relation to the Company or any Group Company and in
particular shall not after the determination of his employment hereunder
wrongfully represent himself as being employed by or connected with the Company
or any Group Company.

- 17 -



--------------------------------------------------------------------------------



 



(i) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered by hand delivery, or by
facsimile (with confirmation of transmission), or by overnight courier, or by
registered or certified mail, return receipt requested, postage prepaid, in each
case addressed as follows:

     
If to the Executive:
  Anthony Taylor

  Mintflower Place

  8 Par-La-Ville Road

  P.O. Box HM 2079

  Pembroke HM HX Bermuda
 
   
with copies to:
  Mark S. Wintner

  Stroock & Stroock & Lavan LLP

  180 Maiden Lane

  New York, NY 10038
 
   
If to the Company:
  Montpelier Re Holdings, Ltd.

  Clarendon House

  2 Church Street

  Hamilton, Bermuda
 
   
with copies to:
   

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Any such notice given by post shall be deemed to
have been served on the second week day after dispatch (public holidays
excepted) and any notice so given by hand shall be deemed to have been served
when delivered if delivered during normal business hours or, if

- 18 -



--------------------------------------------------------------------------------



 





delivered outside such hours, at the next time after delivery when normal
business hours commence.

(j) No Limitations. The Executive represents his employment by the Company
hereunder does not conflict with, or breach any confidentiality, non-competition
or other agreement to which he is a party or to which he may be subject.

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

       
MONTPELIER RE HOLDINGS, LTD.
  EXECUTIVE
 
   
By:
/s/ T.G.S. Busher
  /s/ Anthony Taylor  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name: Thomas G.S. Busher   Anthony Taylor Title: Chief Operating Officer  

-19-